DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The response filed June 8, 2022 has been entered.  Claims 1-5 and 7-19 remain pending in the application.  Claims 3-5 and 10-18 remain withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2016/0051740 to Wegener in view of U.S. Patent Publication 2004/0149126 to Weinberger.
Referring to claims 1, 2 and 8, Wegener discloses an apparatus, comprising:
a pump body comprising an internal shaft (26) (Figures 1-3);
a piston (24) disposed within the shaft (26) and having a piston head comprising a first ferromagnetic element (32) (paragraphs [0041] and [0049]; Figures 1-3);
a motor (20) coupled to drive a reciprocal longitudinal motion of the piston (24) within the shaft (26) (paragraph [0035]; Figures 1-3);
a pump chamber (36 which is inside 34) comprising a fluid inlet (upstream of 42), a fluid outlet (downstream of 44), and an aperture (bottom side) (paragraphs [0033] and [0045]; Figures 1-3); and
a flexible diaphragm (46) fixed across the aperture and comprising a second ferromagnetic element (48), which engages the first ferromagnetic element (32) when the pump chamber (36 which is inside 34) is attached to the pump body so that the reciprocal longitudinal motion of the piston (24) causes alternating stretching and contraction of the flexible diaphragm (46), thereby modifying a volume of the pump chamber (36) (paragraphs [0045] and [0049]; Figures 1-3);
wherein the first ferromagnetic element (32) comprises a permanent magnet, and wherein the second ferromagnetic element (48) comprises a metal with ferromagnetic properties (paragraphs [0041] and [0049]; Figures 1-3), and
wherein the pump chamber (36 which is inside 34) is disposable (paragraph [0043], and further wherein anything capable of being thrown away is disposable).
	Wegener is silent as to the details of the pump body and how the pump chamber is attached to the pump body.  Weinberger teaches a pump an apparatus comprising:
a pump body (5) comprising a first threading and a keyhole (11); a key (9) configured to fit into the key hole (11); and a pump chamber (7) comprising a second threading that mates with the first threading (Fig. 1; paragraph [0007]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Wegener with the threads, key and keyhole taught by Weinberger (by replacement of any attachment structure contemplated by Wegener) in order to use a connection that provides a visual indication that the pump body is secured to the pump head, by way of the key being viewable in the keyhole when the pump body is attached to the pump head, and further since it has been held that a simple substitution of one known element, the threads, key and keyhole attachment structure of Weinberger, for another, the attachment structure of the pump chamber to the pump body contemplated by Wegner, to obtain predictable results, to secure the pump chamber to the pump body, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
Referring to claim 19, Wegener discloses an apparatus, comprising:
a pump body comprising an internal shaft (26) (Figures 1-3);
a piston (24) disposed within the shaft (26) and having a piston head comprising a first element (32) (paragraphs [0041] and [0049]; Figures 1-3);
a motor (20) coupled to drive a reciprocal longitudinal motion of the piston (24) within the shaft (26) (paragraph [0035]; Figures 1-3);
a pump chamber (36 which is inside 34) comprising a fluid inlet (upstream of 42), a fluid outlet (downstream of 44), and an aperture (bottom side) (paragraphs [0033] and [0045]; Figures 1-3); and
a flexible diaphragm (46) fixed across the aperture and comprising a second element (48), which mechanically engages the first element (32) when the pump chamber (36 which is inside 34) is attached to the pump body so that the reciprocal longitudinal motion of the piston (24) causes alternating stretching and contraction of the flexible diaphragm (46), thereby modifying a volume of the pump chamber (36 which is inside 34) (paragraphs [0045] and [0049]; Figures 1-3).
	Wegener is silent as to the details of the pump body and how the pump chamber is attached to the pump body.  Weinberger teaches a pump an apparatus comprising:
a pump body (5) comprising a first threading and a keyhole (11); a key (9) configured to fit into the key hole (11); and a pump chamber (7) comprising a second threading that mates with the first threading (Fig. 1; paragraph [0007]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Wegener with the threads, key and keyhole attachment structure taught by Weinberger (by replacement of any attachment structure contemplated by Wegener) in order to use a connection that provides a visual indication that the pump body is secured to the pump head, by way of the key being viewable in the keyhole when the pump body is attached to the pump head, and further since it has been held that a simple substitution of one known element, the threads, key and keyhole attachment structure of Weinberger, for another, the attachment structure of the pump chamber to the pump body contemplated by Wegner, to obtain predictable results, to secure the pump chamber to the pump body, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2016/0051740 to Wegener in view of U.S. Patent Publication 2004/0149126 to Weinberger and U. S. Patent Publication 2011/0071465 to Wang.
Wegener and Weinberger teach all the limitations of claim 1, as detailed above, but do not teach the use of a catheter.  Wang teaches a pumping system comprising:
an irrigation catheter coupled to a fluid outlet (paragraphs [0139] and [0143]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Wegener with the catheter taught by Wang in order to use the pump to pump fluid into a patient (paragraph [0139]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2016/0051740 to Wegener in view of U.S. Patent Publication 2004/0149126 to Weinberger, as evidenced by U. S. Patent Publication 2016/0076529 to Kaufmann.
Wegener and Weinberger teach all the limitations of claim 1, as detailed above, but are silent as to how the pump is primed.  However, diaphragm pumps, such as the one taught by Wegner, are always self-priming, as evidenced by Kaufmann which states as much in paragraph [0006].  As such it would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the apparatus taught by Wegener self-priming since it is a diaphragm pump which is already always self-priming.

Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive.
Applicant argues that the “Office has set forth no justification as to why the ordinarily skilled artisan would have been motivated to change the coupling between cassette 18 and cassette holder 16 to include rotation” and as such, “the Office’s allegation that the ordinarily skilled artisan would modify Wegener’s apparatus with Weinberger’s threads is conclusory.”  However, as explained above, “the ordinarily skilled artisan would have been motivated to change the coupling between cassette 18 and cassette holder 16 to include rotation,” “in order to use a connection that provides a visual indication that the pump body is secured to the pump head, by way of the key being viewable in the keyhole when the pump body is attached to the pump head, and further since it has been held that a simple substitution of one known element, the threads, key and keyhole attachment structure of Weinberger, for another, the attachment structure of the pump chamber to the pump body contemplated by Wegner, to obtain predictable results, to secure the pump chamber to the pump body, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B”.
Applicant further argues that “the Office did not identify any problem with Wegener non-rotational coupling that would be resolved or improved upon by modifying cassette 18 and cassette holder 16 to include threads.”  However, as detailed above, the problem implicit in the identified solution is the problem of being able to determine if “the pump body is secured to the pump head”.  Further the court made no mention of a requirement for a problem solved when it found that a simple substitution of one known element for another, to obtain predictable results, was an obvious extension of prior art teachings.  KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
Applicant argues that “Wegener teaches away from rotational mating” because Wegener discloses an attachment means which does not require or may not work with a rotational movement.  However, in the combination above, the attachment means of Wegener is replaced with the attachment means of Weinberger making Wegener’s teachings of attachment which do not require or may not work with a rotational movement irrelevant.
Applicant argues “the Office has not advanced any reason that Weinberger’s technique for maintaining rotational alignment between two components might be viewed by the ordinarily skilled artisan as resolving any issue with or providing any advantage over a non-rotational coupling.”  However, again, the rejection above clearly identifies that the combination resolves the issue of not being able to visually determine if the pump chamber in Wegener is secured to the pump body.  Also, again, the court made no mention of a requirement for “resolving any issue with or providing any advantage over,” when it found that a simple substitution of one known element for another, to obtain predictable results, was an obvious extension of prior art teachings.  KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
Applicant again argues that 
the Office can provide a credible reason that the ordinarily skilled artisan would have been motivated to modify Wegener’s cassette 18 and cassette holder 16 to include threads for a rotational coupling, the Office cannot provide any credible reason that the ordinarily skilled artisan would have been motivated to modify Wegener’s apparatus to include features for maintaining a rotational alignment between cassette 18 and cassette holder 16.

However, as detailed above, the Examiner has provided that the using the attachment means taught by Weinberger, with the threads and “features for maintaining a rotational alignment” taught thereby, provides the advantage of “a visual indication that the pump body is secured to the pump head” and further is obvious as a simple substitution of one known element for another.
Applicant argues that the rejection dos not provide “any explanation as to why the ordinarily skilled artisan would have had any difficulty in determining, visually or otherwise, that Wegener’s cassette 18 and cassette holder 16 are secured to each other.”  However, the problem of determining if the cassette 18 and cassette holder 16 are secured to each other is inherent because of the absence of any means for determining if the cassette 18 and cassette holder 16 are secured to each other in the Wegener design.  Without a visual indicator, which Wegener does not teach, one would have to physically check the assembly to determine if they are attached.  Instead, with the Weinberger design, one can simply look at the assembly and know that it is secured or not.
Applicant argues that “the Office cannot credibly articulate a simple-substitution finding without identifying specific components in Wegener that are being swapped out, and further explaining how swapping in Weinberger’s ‘threads, key and keyhole’ would be simple to do.”  However, the Examiner has identified above that it is the threads, key and keyhole attachment structure of Weinberger that are being swapped for the attachment structure of the pump chamber to the pump body contemplated by Wegner.  Further, the Examiner maintains that based on the teachings of Weinberger and the common knowledge of one of ordinary skill in the art, one of ordinary skill in the art would find that “swapping in Weinberger’s ‘threads, key and keyhole’ would be simple to do.” The use of threaded and key to keyhole connections for so many years and in so many applications is evidence of their simplicity.
Applicant argues that rotational mating “would increase the complexity of aligning the various pump and valve structures thereon as compared to the non-rotational mating techniques disclosed by Wegener.”  However, Applicant has not provided any evidence of this alleged added complexity. To the contrary, the Examiner finds that the use of threads would simplify this mating, as the threads guide the parts together assuring they are brought together correctly.
Applicant argues 
the Office has not explained why the ordinarily skilled artisan would have found any yet-to-be identified advantage of rotational mating to be worth the cost of increasing design complexity by including in the design a rotational alignment mechanism comprising Weinberger’s locking pin 9 and alignment hole 11, or worth the cost of increasing the difficulty of using Wegener’s apparatus by requiring that a user take extra steps to ensure proper alignment.

However, the alleged “yet-to-be identified advantage” is the advantage of the visual indication already discussed.  Further the Examiner finds no, and Applicant has not provided any, evidenced of an increase in cost, design complexity or difficulty of use caused by use of the Weinberger attachment means as discussed.  Further and instead, as discussed above, the combination is a simple substitution which simplifies the connection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746